
Exhibit 10(ee)




MASTER AMENDMENT




        THIS MASTER AMENDMENT, dated as of October 9, 2003 (the “Amendment”), is
made by and between Seattle Systems, Inc., a California corporation formerly
known as USMC Corp., which is the successor in interest to United States
Manufacturing Company, LLC, a Delaware limited liability company (“USMC”) which
merged with and into OPMC Acquisition Corp. on December 26, 2001 (collectively,
the “Seattle Systems”), Hanger Orthopedic Group, Inc., a Delaware corporation
(“Hanger”), Southern Prosthetic Supply, Inc., a Georgia corporation which is a
wholly-owned subsidiary of Hanger (“SPS”), and DOBI-Symplex, Inc., a Delaware
corporation formerly known as Seattle Orthopedic Group, Inc. (“SOGI”), to each
of the following agreements between all or a portion of such parties: (i) Asset
Purchase Agreement, dated as of October 9, 2001, between USMC, SOGI and Hanger
(the “Asset Purchase Agreement”); (ii) the Supply Agreement, dated as of October
9, 2001, between USMC and Hanger (the “Supply Agreement”); and (iii) the
Distributor Agreement, dated as of October 9, 2001, between USMC, SPS and Hanger
(the “Distributor Agreement”).

        WHEREAS, pursuant to the terms of the Asset Purchase Agreement, SOGI and
Hanger sold to USMC certain of the assets of SOGI and Hanger and a license to
use certain other assets of Hanger (the “Acquisition”), and as part of the
transactions involved in the Acquisition, USMC and Hanger entered into the
Supply Agreement, and USMC, SPS and Hanger entered into the Distributor
Agreement; and

        WHEREAS, Seattle Systems, Hanger, SPS, and SOGI now mutually desire to
amend certain provisions of each of the Asset Purchase Agreement, the Supply
Agreement and the Distributor Agreement as hereinafter provided.

        NOW, THEREFORE, in consideration of the mutual premises and agreements
hereinafter contained, the parties hereto, intending to be legally bound, do
hereby agree as follows:

        1.       Amendment. Subject to the other provisions of this Amendment,
each of the Asset Purchase Agreement, the Supply Agreement and the Distributor
Agreement are hereby amended by the provisions of this Amendment. In the case of
any conflict between the provisions of this Amendment and the provisions of the
Asset Purchase Agreement, the Supply Agreement and/or the Distributor Agreement,
the provisions of this Amendment shall supercede and control. All capitalized
terms used in this Amendment shall have the same meanings given to such terms in
each of the Asset Purchase Agreement, the Supply Agreement and the Distributor
Agreement, as applicable, unless otherwise provided in this Amendment. All
provisions of each of the Asset Purchase Agreement, the Supply Agreement and the
Distributor Agreement which are not amended by the provisions of this Amendment
shall continue in full force and effect without change. For purposes of the
Supply Agreement and the Distributor Agreement, Seattle Systems shall also be
known as the “Supplier” under those agreements. The Escrow Agreement, dated as
of October 9, 2001 (the “Escrow Agreement”), between USMC, SOGI, Hanger and the
Escrow Agent named therein is also amended pursuant to the terms of Amendment
No. 1 to the Escrow Agreement as attached hereto as Exhibit “A.”

--------------------------------------------------------------------------------

        2.       Term. The Term of the Supply Agreement is hereby amended by
deleting the prior duration of each of the Supply Agreement and replacing such
duration in its entirety with a new two (2) year period of time, commencing on
October 9, 2003 and ending upon October 8, 2005 (the “Term”), which Term shall
consist of the New First Purchase Year, commencing from October 9, 2003 and
ending on October 8, 2004, and the New Second Purchase Year, commencing from
October 9, 2004 and ending on October 8, 2005.

        3.       Minimum Annual Purchase Amounts. The Minimum Annual Purchase
Amounts under the Supply Agreement are hereby amended by deleting all prior
Minimum Annual Purchase Amounts in the Supply Agreement and replacing such
Minimum Annual Purchase Amounts in the Supply Agreement in their entirety with
the new requirement for Hanger and all of its subsidiaries, including but not
limited to Southern Prosthetic Supply, Inc. (“SPS”), and the patient-care
facilities of Hanger and its subsidiaries (the “Facilities”) (with Hanger and
all of its subsidiaries, including but not limited to SPS, the Facilities and
all subsidiaries of subsidiaries, being hereinafter collectively referred to
throughout this Amendment as “Hanger”), to make Actual Purchases of Products
from Seattle Systems in an amount equal to at least Nine Million Dollars
($9,000,000.00) during each of the New First Purchase Year and the New Second
Purchase Year; provided, however, that notwithstanding anything contained in
this Amendment, the Asset Purchase Agreement, the Supply Agreement or the
Distributor Agreement to the contrary: (i) the provisions of Sections 3.5(i),
3.5(ii) and 3.5(iii) of the Supply Agreement shall continue in full force and
effect with respect to the new Minimum Annual Purchase Amounts; (ii) all
applicable provisions of the Supply Agreement, including but not limited to the
provisions of Section 3.5(iv) of the Supply Agreement, are hereby amended to
provide that all purchases by Hanger in each of the New First Purchase Year and
the New Second Purchase Year shall be consolidated and included in the Actual
Purchases of Products in each such new Purchase Year without any subtraction of
any sales by SPS of Products to third-party purchasers; (iii) the provisions of
Section 3.5(v) of the Supply Agreement are hereby deleted; (iv) all applicable
provisions of the Distributor Agreement, including but not limited to the
provisions of Section 7.6 of the Distributor Agreement, are hereby amended to
provide that all purchases by Hanger in each of the New First Purchase Year and
the New Second Purchase Year shall be consolidated and included in the purchases
of Products in each such new Purchase Year without any exclusion of any sales by
SPS of Products to third-party purchasers, with the result being that any
purchases of Products by Hanger (which includes SPS) from Seattle Systems which
exceed Nine Million Dollars ($9,000,000.00) during the New First Purchase Year
and/or the New Second Purchase Year shall be deemed to be Qualifying Products,
regardless of to whom Hanger (through SPS or otherwise) sells such Products; and
(v) the definition of “Actual Purchases” in Section 3.4(b)(ii) of the Supply
Agreement is hereby amended to hereafter be as follows: “Actual Purchases” means
the gross amount of Purchase Orders submitted by Hanger to Supplier during the
relevant Purchase Year for purchases of all Products (including any components
ordered by Hanger), after applying any adjustments for returns and subject to
the calculation as provided in Section 3.5; provided, however, that in the event
Hanger submits Purchase Orders for Products within a Purchase Year but Supplier
is unable to manufacture and deliver such Products within that same Purchase
Year, then notwithstanding anything contained in this Agreement to the contrary,
the amount of such Products so ordered by Hanger within such Purchase Year shall
be included as Actual Purchases by Hanger for that same Purchase Year”.

2

--------------------------------------------------------------------------------

        4.       Minimum Monthly Purchase Amounts. The following new Section
3.5A is hereby added to the Supply Agreement: “Section 3.5A. Monthly Purchase
Floor. Hanger agrees to use commercially reasonable efforts to submit Purchase
Orders each month to Seattle Systems in an amount equal to at least one-twelfth
(1/12) of ninety percent (90%) of the Minimum Annual Purchase Amount, as
adjusted by any applicable discounts, credits or other adjustments applicable
under the Supply Agreement.”

        5.       Release of Escrow Amounts. As of the date of this Amendment,
Two Million Dollars ($2,000,000.00) has been unconditionally released to Hanger
from the original escrow amount of Three Million Dollars ($3,000,000.00). The
parties agree that the Asset Purchase Agreement and the Supply Agreement are
hereby amended to provide that the remaining One Million Dollars ($1,000,000.00)
in the escrow account shall be promptly released to Hanger in the following
amounts and in the following events: (i) in the event Hanger makes Actual
Purchases of Products from Seattle Systems in an amount equal to or greater than
Nine Million Dollars ($9,000,000.00) during the New First Purchase Year in the
manner that such Actual Purchases are calculated under the terms of the Supply
Agreement, then Five Hundred Thousand Dollars ($500,000.00) of such escrow
amount shall be released to Hanger within thirty (30) days of the date on which
Hanger has made such Actual Purchases from Seattle Systems under the terms of
the Supply Agreement; and (ii) in the event Hanger makes Actual Purchases of
Products from Seattle Systems in an amount equal to or greater than Nine Million
Dollars ($9,000,000.00) during the New Second Purchase Year in the manner that
such Actual Purchases are calculated under the terms of the Supply Agreement,
then the remaining Five Hundred Thousand Dollars ($500,000.00) of such escrow
amount shall be released to Hanger within thirty (30) days of the date on which
Hanger has made such Actual Purchases from Seattle Systems under the terms of
the Supply Agreement.

        6.       Periodic Reports. Seattle Systems shall deliver to Hanger, on
or before January 15, 2004, a Master Monthly Account Statement and a Master
Monthly Delivery Performance Statement in the forms attached hereto as Exhibits
D-3A and D-3B, respectively, for the months of October, November and December
2003, with each such subsequent monthly report thereafter during the new
two-year term of the Supply Agreement being delivered by Seattle Systems to
Hanger within ten (10) days of the month immediately following the month to
which such report then relates. Hanger will use its best efforts to provide to
Seattle Systems non-binding rolling 3-month forecasts of Hanger’s requirements
for Products at least two (2) weeks prior to the beginning of each 3-month
period in each such forecast. Hanger will also use its best efforts to provide
Seattle Systems with non-binding estimated adjustments each month to such
non-binding rolling 3-month forecasts, which Hanger will use its best efforts to
provide to Seattle Systems during the first ten (10) days of the month
immediately preceding the month set forth in such monthly forecast. The last
sentence of Section 2.8(a) of the Supply Agreement is hereby amended by deleting
such sentence and replacing it in its entirety with the following new sentences:
“Supplier further agrees that within ten (10) calendar days after the end of
each calendar monthly period during the term of this Agreement, Supplier shall
provide Hanger with a Masterly Monthly Account Statement regarding outstanding
unpaid invoices and amounts due from Hanger to Seattle Systems as of the
immediately preceding calendar month, invoices and amounts for which Seattle
Systems has been paid by Hanger in the immediately preceding calendar month and
any outstanding balance then due from Hanger to Seattle Systems as of the date
of such Masterly Monthly Account Statement, which Masterly Monthly Account
Statement shall be in the form attached to this Agreement as Exhibit D-3A and
which Masterly Monthly Account Statement the parties shall work together to
reconcile each month. Supplier also agrees that within ten (10) calendar days
after the end of each calendar monthly period during the term of this Agreement,
Supplier shall provide Hanger with a Masterly Monthly Delivery Performance
Statement regarding Products ordered by Hanger, the dates that Seattle Systems
shipped such Products and any other shipping performance, and the credits earned
by Hanger in the immediately preceding calendar month, which Masterly Monthly
Delivery Performance Statement shall be in the form attached to this Agreement
as Exhibit D-3B and which Masterly Monthly Delivery Performance Statement the
parties shall work together to reconcile each month.” In addition to the Annual
Report provided by Hanger to Seattle Systems under Section 2.8(b) of the Supply
Agreement, Hanger shall also provide Seattle Systems with a quarterly report for
each calendar quarter consisting of the purchases of Products by Hanger from
Seattle Systems during that quarterly period which were resold by Hanger to
third-party, non-Hanger purchasers, with such report to consist of only the
Product code, Product description and sale price per each State from which such
third-party product sales were generated by Hanger, with such quarterly report
to be provided by Hanger to Seattle Systems within ten (10) business days after
the end of each calendar quarterly period during the term of the Supply
Agreement.

3

--------------------------------------------------------------------------------

        7.       Invoices andPayment Terms. The following new sentence which was
previously in Section 3.4(b)(ii) of the Supply Agreement is hereby added to
Section 2.4(a) of the supply Agreement: “Supplier shall invoice for all
purchases of Products hereunder as of the date on which the Supplier ships the
Products which are the subject of such invoice.” All cash on delivery (“COD”)
provisions contained in the Supply Agreement and the Distributor Agreement are
hereby deleted in their entirety, including but not limited to (i) the retention
of the first two existing sentences of Section 2.4(b) of the Supply Agreement
and the deletion of all other provisions of Section 2.4(b) of the Supply
Agreement and (ii) the retention of the first two existing sentences of Section
6.4(b) of the Distributor Agreement and the deletion of all other provisions of
Section 6.4(b) of the Distributor Agreement. Section 2.4(c) of the Supply
Agreement and Section 6.4(c) of the Distributor Agreement are hereby amended by
the deletion of all the existing provisions thereof and the replacement of those
Sections with the following new text: “(c) Payment Discounts. In addition to all
other discounts, rebates, benefits and price reductions contained in this
Agreement, as amended, the Price for each Product during the new 2-year Term of
this Agreement, shall be as follows: (i) during the period from October 9, 2003
to January 30, 2004, the Prices for each Product shall continue to be the same
Prices without change that have been charged to Hanger as of September 30, 2003,
with Hanger receiving an early payment discount from Supplier against Invoiced
amounts equal to two percent (2%) for payments received or postmarked within
fifteen (15) days of the later of either the Invoice date or the shipment date,
(ii) during the period of January 31, 2004 to October 8, 2004, the new Prices as
set forth on Exhibit “X” hereto shall be in effect, and (iii) Supplier may make
one additional change in the Prices on or after October 9, 2004 for the period
of October 9, 2004 to October 8, 2005. Notwithstanding the foregoing, commencing
from January 31, 2004 and ending on October 8, 2005, in the event Supplier does
not receive payment for an invoiced amount within twenty-five (25) days of the
later of either the Invoice Date or the shipping date, then a two percent (2%)
charge back shall be assessed by Supplier to Hanger on such invoiced amount.”




4

--------------------------------------------------------------------------------

        8.       Price Discounts on Products. Section 3.4(a) of the Supply
Agreement is hereby amended to change the discount contained in Section
3.4(a)(i) to 26.5% from 25% as a result of the new Prices as set forth on
Exhibit “X” hereto. Section 3.5(b)(i) of the Supply Agreement is hereby deleted
and replaced in its entirety with the following: “(i) In the event Hanger makes
Actual Purchases of Products from Supplier during any Purchase Year in excess of
$9,000,000 in the New First Purchase Year or $9,000,000 in the New Second
Purchase Year, then Supplier will give Hanger a credit against future Actual
Purchases of Products in an amount equal to the sum of (A) two percent (2%) of
the amount by which Actual Purchases made for the account of or for resale to
Hanger or its Facilities for such Purchase Year are in excess of $7,000,000 in
the New First Purchase Year or in the New Second Purchase Year, plus (B) four
percent (4%) of the amount by which Actual Purchases made for the account of or
for resale to Hanger or its Facilities in such Purchase Year equal or are in
excess of $9,000,000 in any such Purchase Year.” The following new subparagraph
(c) is hereby added to Section 3.4 of the Supply Agreement: “(c) Purchase Floor
Rebate. In addition to all other discounts, rebates, benefits and price
reductions contained in the Supply Agreement and the Distributor Agreement, as
amended, Supplier shall also provide Hanger with an additional rebate equal to
five percent (5%) of Actual Purchases of Products in the event (i) Hanger makes
Actual Purchases of Products in an amount equal to or greater than Nine Million
Dollars ($9,000,000.00) during the New First Purchase Year in the manner that
such Actual Purchases are calculated under the terms of the Supply Agreement
and/or (ii) Hanger makes Actual Purchases of Products in an amount equal to or
greater than Nine Million Dollars ($9,000,000.00) during the New Second Purchase
Year in the manner that such Actual Purchases are calculated under the terms of
the Supply Agreement, with Hanger being able to utilize and apply all earned
credits, rebates and other benefits under the Supply Agreement to satisfy such
Minimum Annual Purchase Amounts, and in the event any amount of credits or
rebates remain unused by Hanger at the end of the twelve (12) month period
immediately following the end of the New Second Purchase Year, then Supplier
shall pay such remaining, unused amount of credits and/or rebates to Hanger in
cash within thirty (30) days after the end of the twelve (12) month period
immediately following the end of the New Second Purchase Year. Except as
otherwise provided in this Amendment, nothing contained in this Amendment shall
affect the other discounts, rebates, benefits and price reductions contained in
the existing provisions of each of the Supply Agreement and the Distributor
Agreement, except only that in the event Hanger submits Purchase Orders of less
than Six Hundred Seventy-Five Thousand Dollars ($675,000.00) in any calendar
month during the period of time commencing on January 1, 2004 and ending upon
October 8, 2005 (a “Monthly Shortfall Amount”), then the aggregate amount, if
any, of the Monthly Shortfall Amounts shall be deducted only from the amount of
the aforementioned five percent (5%) rebate, if earned, at the end of the
Purchase Year in which it occurred.” The Parties agree that such five percent
(5%) rebate shall apply only to the aggregate Actual Purchases of Products made
by Hanger in each of the New First Purchase Year and the New Second Purchase
Year.

5

--------------------------------------------------------------------------------

        9.       Delivery of Products. In the event the actual shipping date for
any Product shipped by Seattle Systems from and after October 9, 2003 and up to
and including January 9, 2004 exceeds the Product Shipping Due Date, then Hanger
shall not be granted a Late Shipment Credit on such Products, but thereafter
Hanger shall be granted a Late Shipment Credit for any Late Shipments made by
Seattle Systems from and after January 10, 2004; provided, however, that Hanger
shall not receive any Late Shipment Credit for the portion of any order of
Products in any calendar month which is more than double the amount of the
average monthly Product purchases as estimated in the 3-month forecast provided
by Hanger to Seattle Systems for the period of time in which such an excessive
order is actually made by Hanger; provided, however, that the estimated monthly
adjustments from Hanger to such 3-month forecasts from Hanger shall not affect
nor change such 3-month forecast for purposes of determining such limitation on
Late Shipment Credits. The following new Section 2.2A is hereby added to the
Supply Agreement: “Section 2.2A. Extended Delivery. Supplier and Hanger hereby
agree that the Products listed on Exhibit “X” to this Amendment shall have the
prices and delivery times for such Products as set forth on Exhibit “X”, with
the Prices and Product Shipping Due Dates for all Products being adjusted as
provided in Exhibit “X”, which Exhibit “X” shall replace Exhibits “A,” “B” and
“C” under the Supply Agreement.

        10.       Acceptance of Products. Section 2.3 of the Supply Agreement is
hereby amended to provide that with respect to Products which are rejected by
Hanger, the following shall apply: (i) in the event the rejected Product is a
Qualifying Rejected Product, then Hanger shall ship such Qualifying Rejected
Product to Seattle Systems within fifteen (15) business days of the date on
which Hanger gives notice to Seattle Systems that Hanger is rejecting such
Qualifying Rejected Product; (ii) in the event the rejected Product is not a
Qualifying Rejected Product, then Hanger shall ship such rejected Product to
Seattle Systems within fifteen (15) business days of the date on which Seattle
Systems delivers a written confirmation to Hanger which approves the written
rejection notice of Hanger with respect to such rejected Product; and (iii) in
the event Seattle Systems issues a credit to Hanger for the Price of a
Qualifying Rejected Product, then Seattle Systems shall also issue a credit to
Hanger, in lieu of any cash refund, for all of Hanger’s shipping costs and
shipping charges with respect to such Qualifying Rejected Product.

        11.       Pricing Adjustments. The following new last sentence is added
to the end of Section 3.3(a) of the Supply Agreement: “The new Prices as set
forth on Exhibit “X” hereto will become effective on January 31, 2004 and any
other changes to any Prices shall be the subject of further negotiation between
Hanger and Supplier and upon the mutual agreement, if any, between the parties
with respect thereto, any mutually agreed upon prices will become effective as
of any mutually agreed upon date. Any other increase in Base Prices shall be
effective no earlier that October 9, 2004. All Prices shall remain subject to
all other provisions of the Supply Agreement, including but not limited to the
provisions of Section 3.6 “Best Customer Prices” of the supply Agreement.”

        12.       Representations and Warranties of Supplier. The first existing
sentence of Section 8.4(a) of the Supply Agreement is hereby amended to provide
that the Supplier is a corporation, validly existing and in good standing under
the laws of the State of California.

        13.       Notices. The existing notice provisions in each of the Asset
Purchase Agreement, Supply Agreement and Distributor Agreement are hereby
amended by the replacement of the existing names and addresses contained therein
with the following names and addresses for purposes of any and all notices under
any such agreements:

6

--------------------------------------------------------------------------------

If to Supplier: Seattle Systems, Inc.
26296 Twelve Trees Lane
Poulsbo, Washington 98370
Attention: President
Telephone: (360) 697-5656
Telecopy: (360)697-5763

With a copy to: Michael Best & Friedrich
100 East Wisconsin Avenue
Suite 3300
Milwaukee, WI 53202
Attention: John A. Busch
Telephone: (414) 271-6560 ext. 3294
Telecopy: (414) 277-0656

If to Hanger: Hanger Orthopedic Group, Inc.
Two Bethesda Metro Center, Suite 1200
Bethesda, Maryland 20814
Attention: President
Telephone: (301) 986-0701
Telecopy: (301) 652-8307

With a copy to: Southern Prosthetic Supply, Inc.
6025 Shiloh Road, Suite A
Alpharetta, Georgia 30009
Attention: President
Telephone: 678-455-8877
Telecopy: 800-288-5607

With a copy to: Foley & Lardner
3000 K Street, N.W., Suite 500
Washington D.C. 20007
Attention: Jay W. Freedman, Esq.
Telephone: (202) 295-4008
Telecopy: (202) 672-5399





        14.       No Other Changes. Except as otherwise provided in this
Amendment, no other provisions of the Asset Purchase Agreement, Supply Agreement
and/or Distributor Agreement are changed, and such remaining provisions of each
such agreement shall continue in full force and effect without change.

7

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, this Agreement has been duly executed and delivered
by the duly authorized officers of the parties hereto as of the date first above
written.

SEATTLE SYSTEMS, INC.



HANGER ORTHOPEDIC GROUP, INC.



By:



--------------------------------------------------------------------------------

By:



--------------------------------------------------------------------------------

Name:
Title: Ivan R. Sabel
Chairman and Chief Executive Officer


SOUTHERN PROSTHETIC SUPPLY, INC.






DOBI-SYMPLEX, INC.



By:



--------------------------------------------------------------------------------

By:



--------------------------------------------------------------------------------

Ron May
President Ivan R. Sabel
President



Exhibit A –Amendment No. 1 to Escrow Agreement
Exhibit D-3A – Master Monthly Account Statement
Exhibit D-3B – Master Monthly Delivery Performance Statement
Exhibit X – Products, Prices and Product Delivery Dates



8